If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


 ESTATE OF JOYCE PATTON, by EDWARD                                    UNPUBLISHED
 PATTON, Personal Representative,                                     February 20, 2020

                Plaintiff-Appellant,

 v                                                                    No. 345637
                                                                      Wayne Circuit Court
 FARMERS INSURANCE EXCHANGE,                                          LC No. 17-016986-NF

                Defendant-Appellee.


Before: GLEICHER, P.J., and GADOLA and LETICA, JJ.

PER CURIAM.

       Edward Patton filed a complaint against Farmers Insurance Exchange seeking first-party
no-fault benefits allegedly owed to Joyce Patton, his deceased mother. The complaint averred that
Edward had been appointed the personal representative of Joyce’s estate. He had not. An estate
was not opened until about six weeks later, and April Nash was named as its personal
representative.

       Farmers moved for summary disposition under MCR 2.116(C)(5), contending that Edward
lacked standing and the capacity to sue. At the outset of the parties’ oral arguments in the circuit
court, Farmer’s counsel advised that Edward had been named as the successor personal
representative of Joyce’s estate. Nevertheless, defense counsel insisted, summary disposition was
required because Edward lacked standing to sue when the case was brought and any amended
pleading would not relate back.

        The circuit court contemplated aloud the possibility of permitting an amended complaint,
(“I suppose he could amend the complaint to name the proper party at this point, which is the
estate”), but ultimately denied without explanation Edward’s request to do so. The court granted
summary disposition, ruling that the matter was “just sort of a mess” without specifically
elucidating any additional reasoning.

        Edward now appeals. Our review is de novo, as the question presented is one of law. Cruz
v State Farm Mut Auto Ins Co, 466 Mich 588, 594; 648 NW2d 591 (2002).



                                                -1-
       We sympathize with the court’s befuddlement, as the law governing the issue was barely
mentioned by Edward’s counsel, and in an inapposite legal context. Nevertheless, a statute his
counsel cited is dispositive and directly on point. MCL 700.3701 provides:

               A personal representative’s duties and powers commence on appointment.
       A personal representative’s powers relate back in time to give acts by the person
       appointed that are beneficial to the estate occurring before appointment the same
       effect as those occurring after appointment. Subject to [MCL 700.3206 to MCL
       700.3207], before or after appointment, a person named as personal representative
       in a will may carry out the decedent’s written instructions relating to the decedent’s
       body, funeral, and burial arrangements. A personal representative may ratify and
       accept an act on behalf of the estate done by another if the act would have been
       proper for a personal representative. [Emphasis added.]

        Under the italicized and plain language of MCL 700.3701, Edward’s subsequent
appointment as the personal representative of Joyce’s estate relates back to the date Edward filed
the complaint, as long as “acts occurring before appointment” benefitted the estate. They did. The
complaint tolled the statute of limitations and also preserved the estate’s ability to seek PIP benefits
one year back from the date of its filing. See MCL 500.3145(2). Accordingly, Edward’s
subsequent appointment as the personal representative of Joyce’s estate relates back to the date he
filed the complaint.

          This Court considered a similar relation-back issue in Tice Estate v Tice, 288 Mich App
665, 669; 795 NW2d 604 (2010). There, the decedent’s estate was opened and closed before a
quiet title action was filed in the name of the decedent’s son. Id. at 667. In response to a motion
for summary disposition, the decedent’s son reopened the estate and filed an amended complaint,
but the trial court granted summary disposition in the defendant’s favor. Id. We applied MCL
700.3701 and reversed, explaining that “[u]nder this statute, it appears that [the son’s] act of
commencing the suit should have been given the same effect as if, [on the date the complaint was
first filed], he had been the personal representative of the decedent.” Id. at 670.

        Because the appointment relates back, Edward had standing to bring the estate’s claim and
must be permitted to file an amended complaint identifying himself as the successor personal
representative. See also MCL 700.3703(3) (“Except as to a proceeding that does not survive the
decedent’s death, a personal representative of a decedent domiciled in this state at death has the
same standing to sue and be sued in the courts of this state and the courts of another jurisdiction
as the decedent had immediately prior to death.”).

        We reverse and remand for further proceedings consistent with this opinion. We do not
retain jurisdiction.



                                                               /s/ Elizabeth L. Gleicher
                                                               /s/ Michael F. Gadola
                                                               /s/ Anica Letica


                                                  -2-